Citation Nr: 1456390	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  08-05 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a chronic low back disability, to include due to multiple lower extremity disorders.

2.  Entitlement to service connection for hypoglycemia.

3.  Entitlement to an initial evaluation in excess of 60 percent for left leg peripherovascular disease.

4.  Entitlement to an initial evaluation in excess of 40 percent for right leg peripherovascular disease.

5.  Entitlement to an initial evaluation in excess of 20 percent for left knee chondromalacia patella, osteoarthritis, and a meniscal tear.

6.  Entitlement to an initial evaluation in excess of 20 percent for right knee chondromalacia and osteoarthritis. 

7.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) prior to August 1, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and San Juan, Puerto Rico.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file, as well as the evidence in his physical claims file.  

The issue of entitlement to service connection for a chronic low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

In 2009, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran and his representative that he wished to withdraw his appeal with respect to all issues on appeal except for the issue of entitlement to service connection for lumbar degenerative disc disease and herniated disc (claimed as low back condition), to include secondary to multiple lower extremity disorders.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant with respect to the issues of entitlement to service connection for hypoglycemia; entitlement to higher initial evaluations for left leg peripherovascular disease, right leg peripherovascular disease, left knee chondromalacia patella, osteoarthritis, and meniscal tear; for right knee chondromalacia and osteoarthritis; and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders prior to August 1, 2007, have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or his authorized representative.  Id. 

In statements received in 2009, the Veteran through his representative stated that he wished to withdraw the appeal with respect to the issues of issues of entitlement to service connection for hypoglycemia; entitlement to higher initial evaluations for left leg peripherovascular disease, right leg peripherovascular disease, left knee chondromalacia patella, osteoarthritis, and a meniscal tear; for right knee chondromalacia and osteoarthritis; and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders prior to August 1, 2007.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to these issues; and it is dismissed.


ORDER

The appeal is dismissed with respect to the issues of issues of entitlement to service connection for hypoglycemia; entitlement to higher initial evaluations for left leg peripherovascular disease, right leg peripherovascular disease, left knee chondromalacia patella, osteoarthritis, and a meniscal tear; for right knee chondromalacia and osteoarthritis; and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders prior to August 1, 2007.  


REMAND

With respect to the issue of entitlement to service connection for a low back disability, the Veteran contends that his current lumbar disorder, to include spondylosis, retrolisthesis, and degenerative disc disease are caused by the combined disability caused by his multiple lower extremity disorders to include residuals of gunshot wound to the left leg and residuals of skin graft with loss of muscle tissue of the right leg.

In support of his claim, the Veteran submitted a February 2009 medical document authored by Dr. M. Soares which indicates that mechanical back pain was due to limb length discrepancy and that limb length discrepancy was due to the gunshot wound to the left tibia and shortening of fracture site.  In addition, in a March 2009 medical document authored by Dr. Soares, he opined that lumbar spine spondylosis was directly related to the Veteran's left leg wound fracture, and subsequent resultant deformity and abnormality in gait.

Of record, however, are two VA examination reports dated in September 2007 and December 2009 in which the examiners found that the Veteran's back condition was less likely that not related to service-connected left leg disability.  The December 2009 VA examiner noted that the Veteran had no significant leg discrepancy so as to cause any of the mentioned lumbar spine conditions or derangement in his spine.

Although the December 2009 VA examiner addressed the leg length discrepancy, he failed to address whether the Veteran's lumbar spine was in any way related to the altered gait found on VA examination to be due to knee pain.  The Board notes that the appellant's service connected lower extremity disorders are left and right leg peripherovascular disease, residuals of a left leg gunshot wound with tibia fracture, residuals of a cross right leg skin graft with muscle tissue loss, right and left knee chondromalacia with osteoarthritis and a left knee meniscal tear, and residuals of scars due to coronary artery bypass grafting.  

As such, in order to afford the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that an additional medical opinion in conjunction with the review of the entire record should be obtained which addresses whether the Veteran has a current chronic low back disorder which is in any way related to his any service-connected disability.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for any low back disorder that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran's claims file should be forwarded to an orthopedist.  The orthopedist is to be provided access to the claims folder, a copy of this remand, Virtual VA, and VBMS.  The examiner must specify in the report that the claims file and Virtual VA and VBMS records have been reviewed.  

The orthopedist must identify all current chronic low back disorders and for each disorder provide opine whether it is at least as likely as not that any such disorder is in any way related to (caused by or aggravated by) a service-connected disability.  

The orthopedist is to be informed that service connection has been established, in pertinent part, for left and right leg peripherovascular disease, residuals of a left leg gunshot wound with tibia fracture, residuals of a cross right leg skin graft with muscle tissue loss, right and left knee chondromalacia with osteoarthritis with a left knee meniscal tear, and residuals of scars due to coronary artery bypass grafting.   

If a chronic low back disability is determined to have been aggravated by a service-connected disability, the examiner should indicate, to the extent possible, the approximate level of severity of such disorder (i.e., a baseline) before the onset of the aggravation.
  
It would be helpful if the orthopedist would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The surgeon should provide a complete rationale for any opinion provided.

3.  After the development requested has been completed, the examination report should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented at once.  

4.  The case should then be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


